                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

In Re:
                                                             8:18-CV-00391
TOXIC EXPOSURE CASES (diesel fume                            8:18-CV-00407
exhaust and other alleged toxins) against                    8:18-CV-00421
UNION PACIFIC RAILROAD
COMPANY,                                         INITIAL PROGRESSION ORDER

                      Defendant.



            IT IS ORDERED as to all cases listed above that the initial progression order
     is as follows:

     1)     A status conference to discuss case progression and potential settlement will
            be held with the undersigned magistrate judge on May 21, 2019 at 10:00
            a.m. Counsel shall use the conferencing instructions assigned to this case to
            participate in the conference.

     2)     Written discovery and depositions may begin at any time.

     3)     Plaintiffs’ mandatory disclosures shall be served by March 18, 2019.

     4)     Defendant’s mandatory disclosures shall be served by May 1, 2019.


     Dated this 26th day of November, 2018.

                                               BY THE COURT:

                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge
